COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Galveston County Judge Mark Henry, Galveston County
                          Commissioner Ryan Dennard, Galveston County Commissioner Joe
                          Giusti, Galveston County Commissioner Stephen Holmes, and
                          Galveston County Commissioner Ken Clark, in Their Official
                          Capacities as the Galveston County Commissioners Court

Appellate case number:    01-14-00820-CV

Trial court:              56th District Court of Galveston County

Date motion filed:        February 19, 2015

Party filing motion:      Relators

       The en banc court has unanimously voted to deny relators’ motion for en banc
reconsideration. It is ordered that the motion is denied.

Judge’s signature: /s/ Terry Jennings
                    Acting for the Court*

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd; Justice Massengale, joined by Justice Brown,
concurring in denial of en banc reconsideration.



Date: April 14, 2015